En Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
La Corte Municipal de Bayamón condenó a Joaquín Rivera Martínez a pagar a Pedro F. Rodríguez la cantidad de $400 y al conocer de ese asunto la Corte de Distrito de San Juan en grado de apelación fué señalado el día 25 de septiembre de 1928 para celebrar el juicio.
En dicho día compareció el demandante y sus testigos pero por la parte demandada compareció solamente su abogado, quien exponiendo a la corte que posiblemente su cliente y sus testigos no habían comparecido al juicio porque en los periódicos se publicó una circular del Procurador O en eral de esta Isla disponiendo que los juicios fuesen sus-pendidos hasta el mes de octubre por los inconvenientes causados por el huracán de 13 de septiembre de 1928, solicitó que se permitiera presentar su prueba al demandante y en otro día la del demandado, y al manifestar la corte que eso no podía ser porque a fin de septiembre tenía que ocuparse de asuntos criminales, solicitó ej. demandado que suspendiera el juicio para por la tarde de ese día, o para el siguiente u otro cualquiera, pero la corte ordenó que el juicio fuese celebrado en seguida. Esta conducta de la corte se alega como errónea en la apelación que ha sido interpuesta contra la sentencia condenatoria que dictó contra el demandado.
En vista de que es de conocimiento judicial que el temporal de 13 de septiembre de 1928 causó en las propiedades públicas y privadas grandes daños, a tal punto que los caminos estuvieron interceptados por algunos días; en vista *858cíe que la corte inferior admite que el periódico “La Demo-cracia” publicó tres días antes del juicio de este caso la circular a que se refiere el demandado, lo que razonablemente pudo bacer creer al demandado que el juicio no sería cele-bu ado el 25 de septiembre; y en vista también de que en último extremo se solicitó la suspensión basta la tarde de dicbo día, entendemos que en tales circunstancias la corte abusó de su poder discrecional al no suspender el juicio y al ordenar que fuese celebrado en la mañana del expresado día y por este motivo su sentencia debe ser revocada para tjue el juicio sea celebrado de nuevo.